DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: in ¶ 0072 of the specification as filed, description of the x and y-axes is switched. I.e., the x-axis should be recited as referring to a measurement period, and the y-axis should be recited as referring to the proportion of survivors to the total cohort. 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding claim 7, the recitation of “specific section” in line 2 should instead read --specific range--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device” in claims 1, 15, 16, and 18 (i.e., a device for measuring).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 7-11, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claims 1, 15, 16, and 18, they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim element “measuring device” invokes 35 USC 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. It is unclear what the structure that performs the measuring is, since the specification as filed, at ¶ 0035, only describes the light or waves used by the device, but not the device itself. See the 35 USC 112(b) and 35 USC 112(f) analysis herein.
Regarding claims 7-11, and 14-18, they are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, 
Regarding claim 15, antecedent basis for the recitation of “a walking speed” in line 2 is unclear because such has already been recited in claim 1. Is reference being made to the same or to a new/different walking speed? For purposes of examination, it will be interpreted as the former.
Regarding claim 18, it recites “positions of the measuring devices” where claim 15 only recites “positions of the measuring device.” It is unclear whether one or two measuring devices are intended. I.e., is the setting performed when variation in positions of the measuring device of claim 15 occurs, or when variation in positions of any of one or more measuring devices occurs? For purposes of examination, it will be interpreted as variation in positions of any of one or more measuring devices.
Regarding claims 1, 15, 16, and 18, claim element “measuring device” invokes 35 USC 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. It is unclear what the structure that performs the measuring is, since the specification as filed, at ¶ 0035, only describes the light or waves used by the device, but not the device itself. See the 35 USC 112(a) and 35 USC 112(f) analysis herein. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 7-11, and 14-18, they are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
determining, by the processor, a walking speed parameter representing the measured walking speed based on the measured walking speed; and determining, by the processor, a frailty index of the frailty diagnosis-target person based on the walking speed parameter.
The determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the walking speed data, they would be able to make the determinations based on simple mental or pen-and-paper manipulation of 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. the determinations being made by a processor), and
add insignificant extra-solution activity (the pre-solution activity of: detecting a movement and measuring a walking speed; using generic data-gathering components (e.g. a measuring device and a processor - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated frailty index is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. Further, there is no evidence that the additional elements or combinations of elements include specific limitations that are not well-understood, routine, or conventional activity previously known to the industry. E.g. it is not evident that the pre-solution data-gathering activity is performed in a meaningfully unconventional way.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe or define the abstract idea (e.g. wherein the walking speed parameter represents a walking speed in a specific section (claim 7), determining the frailty index according to a correlation function with walking speed (claim 8), determining the frailty index based on additional parameters (claim 9), inferring a health state based on the frailty index, age, and gender (claim 10), wherein the frailty index is a ratio of symptoms (claim 14), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. obtaining frailty parameters in addition to the walking speed parameter (claim 9), setting a setting value for measuring walking speed according to positions of the measuring device (claim 15), wherein at least two measuring devices and associated relative positions are used (claim 16), wherein the setting is performed periodically or when a position in variation is detected (claims 17 and 18), etc.), and
introduce post-solution activity (or the structure used for such activity) (e.g. displaying, on a display, at least one the walking speed and the frailty index (claim 11)).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the display of claim 13 is seen as extra-solution activity because no improvement to the technology is evident). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 7, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0324382 (“Greene’382”) in view of US Patent Application Publication 2013/0110475 (“Greene’475”).
Regarding claim 1, Greene’382 teaches [a] frailty diagnosis method (¶ 0019, calculated gait velocities and dwell times providing insight into the frailty of a subject 12) comprising: detecting, by a measuring device (Fig. 2 and ¶ 0018, passive infrared sensors 18a-18c), a movement of a frailty diagnosis-target person (Fig. 1 and ¶ 0018, walking); measuring, by a processor (Fig. 9 and ¶ 0037, processor 72), a walking speed of the frailty diagnosis-target person based on the movement of the frailty diagnosis-target person (¶ 0038, the processor 72 calculating a gait velocity - also see Abstract, Fig. 5, step 50, etc.); … .
Greene’382 does not appear to explicitly teach determining, by the processor, a walking speed parameter representing the measured walking speed based on the measured walking speed; and determining, by the processor, a frailty index of the frailty diagnosis-target person based on the walking speed parameter (although ¶ 0019 does describe the calculated values as providing insight into the frailty of the subject).
Greene’475 teaches that a known frailty index uses slow walking speed as a criterion in the index (¶ 0041).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether the walking speed in Greene’382 was slow (i.e., determining a parameter of the walking speed), and to determine a frailty index based on the walking speed being slow, as taught by Greene’475, for the purpose of being able to objectively judge frailty (Greene’475: ¶ 0041, based on the index), as already suggested (Greene’382: ¶ 0019). 
Regarding claim 7,
Regarding claim 9, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above.  Greene’382-Greene’475 further teaches wherein the determining of the frailty index of the frailty diagnosis-target person comprises: obtaining frailty parameters of the frailty diagnosis-target person in addition to a walking speed parameter of the frailty diagnosis-target person (Greene’475: ¶ 0041 teaches that the known frailty index uses weakness (e.g. lowered grip strength) and low physical activity as criteria); and determining the frailty index of the frailty diagnosis-target person based on the walking speed parameter and at least one of the frailty parameters, wherein the frailty parameters comprise a muscle decrease parameter relating to a muscle function of the frailty diagnosis-target person and a motor ability parameter relating to motor ability of the frailty diagnosis-target person (as above, grip strength is a parameter related to muscle function and low physical activity is a parameter related to motor ability. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use muscle function and motor ability parameters in addition to the walking speed parameter of the combination to determine the frailty index, for the purpose of being able to objectively and more comprehensively judge frailty (Greene’475: ¶ 0041, based on the index)).
Regarding claim 14, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above.  Greene’382-Greene’475 further teaches wherein the frailty index indicates a ratio of a number of frailty-related symptoms that the frailty diagnosis-target person has to a total number of frailty-related symptoms (Greene’475: ¶ 0041, index values 0 to 5 being representative of the amount of symptoms the person has out of the total number of symptoms. E.g. an index value of 1 indicates that the person has one symptom out of five).
Regarding claim 15, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above.  Greene’382-Greene’475 further teaches setting, by the processor, a setting value for measuring a walking speed in a given measuring environment according to positions of the measuring device (Greene’382: ¶ 0018, arranging the sensors 18a-18c at known fixed distances as shown in Fig. 2. In this embodiment, the rail comprises the processor and the sensors, and the data is locally analyzed to make gait velocity determinations).
Regarding claim 16, Greene’382-Greene’475 teaches all the features with respect to claim 15, as outlined above.  Greene’382-Greene’475 further teaches wherein, when at least two measuring .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greene’382-Greene’475 in view of US Patent Application Publication 2016/0367529 (“Hamada”) and US Patent Application Publication 2018/0202993 (“Molina”).
Regarding claim 8, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above. Greene’382-Greene’475 does not appear to explicitly teach wherein the determining of the frailty index of the frailty diagnosis-target person is performed by determining the frailty index based on the walking speed according to a walking speed-frailty index correlation function, which indicates a relationship between the walking speed and the frailty index (although Greene’475 does teach, in ¶ 0042, correlating inertial sensor data with a frailty index to allow determination of frailty based only on the inertial sensor data).
Hamada teaches that the presence of frailty may be judged based only on the presence of a decrease in walking speed (¶ 0050).
Molina teaches that an increase of 0.1 m/s in walk speed is associated with a 0.88 survival hazard (¶ 0102 - i.e., increasing walking speed reduces risk of death).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a correlation between walking speed and frailty index, in addition to the correlation between inertial sensor data and frailty index as in Greene’475 (Greene’475: ¶ 0042), since Hamada shows that walking speed is sufficiently indicative of frailty (Hamada: ¶ 0050), since Molina shows that effects of walking speed difference can be quantified (Molina: ¶ 0102), and since Greene’382 already contemplates this (Greene’382: ¶ 0019), for the purpose of being able to more easily judge frailty (Greene’475: ¶¶s 0041 and 0042, using one easy-to-obtain measure, as opposed to multiple measures, some of which may be harder to obtain (e.g. grip strength, etc.)). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greene’382-Greene’475 in view of Japanese Patent Application Publication 2013-255786 (“Sudo,” an English-language machine translation of which is provided and referred to herein).
Regarding claim 10, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above. Greene’382-Greene’475 does not appear to explicitly teach inferring, by the processor, a health state of the frailty diagnosis-target person based on the frailty index, age, and gender of the frailty diagnosis-target person.
Sudo teaches using “basic data,” together with walking parameter data, in the evaluation of geriatric disorder risk, the “basic data” including age and gender (page 6, the section designated <7> towards the bottom of the page). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use age and gender, together with the frailty index of the combination, to infer a health state of the person (i.e., geriatric disorder risk) as in Sudo, for the purpose of increasing accuracy in predicting health state (Sudo: page 4, the paragraph beginning with “On the other hand…” describes that it is preferable to add basic data as parameters, and page 5, the second-to-last paragraph describes using such basic data to increase accuracy rate). 
Regarding claim 11, Greene’382-Greene’475 teaches all the features with respect to claim 1, as outlined above. Greene’382-Greene’475 does not appear to explicitly teach displaying, on a display, at least one of the walking speed and the frailty index (although Greene’382 does teach using a display to allow a user to interact with and perceive information from the system 70 - ¶ 0039, Fig. 9).
Sudo teaches displaying evaluation results including degrees of various geriatric disorder risks (page 4, paragraphs beginning with “The personal computer” and “Further, the personal computer…,” Fig. 3 and related description). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the determined frailty index of the combination, for the purpose of reporting evaluation results to the user (Sudo: page 4, paragraphs beginning with “The personal computer” and “Further, the personal computer…,” Fig. 3 and related description).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Greene’382-Greene’475 in view of US Patent 4,955,225 (“Kniest”).
Regarding claim 17, Greene’382-Greene’475 teaches all the features with respect to claim 15, as outlined above. Greene’382-Greene’475 does not appear to explicitly teach wherein the setting of the setting value is periodically performed according to a preset period.
In attempting to solve the same problem of accounting for movement of sensors, Kniest teaches periodically checking the distance between sensors to enable compensating for movements of the sensors relative to each other (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically set the distance values between the sensors of Greene’382, for the purpose of ensuring that the gait velocity measurements remain accurate over time (Kniest: Abstract). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greene’382-Greene’475 in view of US Patent Application Publication 2017/0242114 (“Bevan”).
Regarding claim 18, Greene’382-Greene’475 teaches all the features with respect to claim 15, as outlined above. Greene’382-Greene’475 does not appear to explicitly teach wherein the setting of the setting value is performed when a variation in the positions of the measuring devices is detected.
In attempting to solve the same problem of measuring distances between sensors accurately, Bevan teaches updating a calculated distance when a change in distance between sensors is identified (¶ 0080).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the distance values between the sensors of Greene’382 when a change in distance between the sensors is identified (i.e., when a variation in the position of a sensor is detected), for the purpose of ensuring that the gait velocity measurements remain accurate over time (Bevan: ¶¶s 0014, 0080, etc.). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791